UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 95-7717



MITCHELL BIAS DUNLOW,

                                              Plaintiff - Appellant,

         versus

DOCTOR IBARA; NURSE STEVENSON; NURSE BEVERLY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CA-95-1030-AM)


Submitted:   March 21, 1996                 Decided:   April 10, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Mitchell Bias Dunlow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

without prejudice his 42 U.S.C. § 1983 (1988) complaint and denying

his motion for temporary restraining order. Because no exceptional

circumstances exist, the denial of Appellant's motion for a tempo-

rary restraining order is not appealable. Drudge v. McKernon, 482
F.2d 1375 (4th Cir. 1973). In addition, the district court dis-

missed Appellant's complaint without prejudice for failure to

allege facts indicating that his constitutional rights had been
violated. Because a dismissal without prejudice is not generally

appealable, we dismiss the appeal. See Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). We

deny Appellant's motion for appointment of counsel. We dispense

with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2